 366DECISIONSOF NATIONALLABOR RELATIONS BOARDGraphic Arts International Union,Local Union No.1.THE BUSINESSOF THE EMPLOYER505, AFL-CIO-CLC'and Mid-America PrintingCompany,a wholly owned subsidiary of Daily Rec-ord Company'and St.Louis Paper Handlers' andElectrotypers'UnionNo. 16,Subordinate to the In-ternational Printing and Graphic CommunicationsUnion,AFL-CIO.' Case 14-CD-509September16, 1975DECISIONAND DETERMINATION OFDISPUTEBY MEMBERSFANNING, JENKINS, AND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing the filing of charges on May 21, 1975, by Mid-America Printing Company, a wholly owned subsid-iary of Daily Record Company herein called the Em-ployer,alleging thatGraphicArts InternationalUnion,LocalNo. 505, AFL-CIO-CLC, hereincalled GAIU, has violated Section 8(b)(4)(D) of theAct by threatening, coercing, and restraining the Em-ployer with an object of forcing the Employer to as-sign certain work to employees represented by GAIUrather than to employees represented by St. LouisPaper Handlers' and Electrotypers' Union No. 16,subordinate to the International Printing and Graph-icCommunications Union, AFL-CIO, herein calledPaper Handlers.Pursuant to notice, a hearing was held beforeHearing Officer Stanley R. Zawatski on June 12,1975.All parties appeared at the hearing and wereafforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidencebearing on the issues. Thereafter, the Employer andthe GAIU each filed a brief, and the Paper Handlersfiled a motion to amend description of work tasks indispute.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebriefs of the parties, the Board makes the followingfindings:1The names of the parties appear as amended at the hearing.The parties stipulated that the Employer, a Mis-souri corporation, with its central offices located inthe City of St. Louis, Missouri, is engaged in the op-eration of printing presses for newspapers and othercommercial accounts. The Employer annually per-forms services valued in excess of $500,000 and pur-chases and causes to be transported and delivered toitsSt.Louis,Missouri, place of business goods andmaterials valued in excess of $50,000, which goodsvalued in excess of $50,000 are delivered directly toitsSt.Louis,Missouri, facility from points locatedoutside the State of Missouri. Accordingly, we findthat the Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and that itwill effectuate the policies of the Act to assert juris-diction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the GAIUand the Paper Handlers are labor organizations with-in the meaning of Section 2(5) of the Act.III.THE DISPUTEA. BackgroundThe Employer specializes in color printing onnewsprint and prints local and national tabloids,Sunday supplements for newspapers, and other com-mercial accounts. Until recently the Employer oper-ated two presses-an Urbanite and a Suburban. Theparties stipulated that the dispute herein arises inconnection with the installation of a third press-aHarris-Cottrell 1660. The Employer is signatory tocollective-bargaining agreements with the GAIU andwith the Paper Handlers.Paperhandlers unload rolls of newsprint fromtrucks and boxes, unload ink drums and miscella-neous items, and handle paper storage. They alsotake rolls of newsprint to the press area, line them up,strip off the protective wrapping and end covers, andleave them there. Feeders and pressmen representedby the GAIU put the rolls of paper on the press reels,or pasters, and print the product. In putting the pa-per on the reels of the Suburban and Urbanite press-es, the feeders take the rolls from where they wereleft by the paperhandlers, put them on turntables anddollies as necessary, and push them to where theycan be inserted in the reels.The Employer began preparations for the installa-tion of the Harris-Cottrell press in the spring of 1974.The press has about twice the capacity of the Urban-220 NLRB No. 66 GRAPHIC ARTSiteand four times the capacity of the Suburbanpresses.The method of movement of newsprint fromwhere it is stripped by the paperhandlers to where itis put in the pastersor reels isdifferent from that ofthe otherpresses.The Harris-Cottrell press has fourpasters. Running perpendicular to each reel is an ap-proximately 20-foot long trench to the area where therolls of newsprint are stripped. There is a dolly ineach trench and a turntable at one end to permit therolls of paper to be turned in alignment with thepress reels.At the reel end opposite the loadingturntable there is a skate which is used to move thepaper perpendicularly from the trench to where it isput on the reel. Thus, once the paper is stripped itmustbe rolled onto the dolly in the trench on theturntable, the dolly must then be turned so the paperis properly aligned, the dolly with the paper is pushedabout 20 feet to the skatearea, and then the paper ispushed, perpendicularly to the trench, into positionto be put onthe reels.On February 28, 1975, prior to the operation of theHarris-Cottrell press, the Employer in a letter to theGAIUassignedallworkcommencingwith the roll-ing of thenewsprintrolls onto the dolly on the turn-table to employees represented by the GAIU. InMay 1975, when the press was nearly completely in-stalled, the Harris-Cottrell Company tested the oper-ationof the reels.In sodoing, they had paperhan-dlers move the newsprint onto the dollies and alongthe track to the reel. On May 20, 1975, a shop stew-ard of the GAIU told the Employer's president thatif he gave away jurisdiction over handling the rolls ofnewsprinton the dollies, GAIU would shut himdown. On May 21, 1975, the vice president of GAIUconfirmed that GAIU would shut the Employerdown under suchcircumstances.B.Work in DisputeThe disputed work consists of the manual labor ofloading rolls of newsprint onto dollies in the trenchesof the Harris-Cottrell press, turning the loaded dol-lies on the turntable in the trench, and moving theloaded dollies to the area at which the newsprint isloaded onto the presses. There was inconsistent testi-mony by Paper Handlers witnesses with respect towhat point along the trench they no longer claimedjurisdiction over the work. In any event, the disputedwork at least involves the moving of rolls of news-print onto the dollies?2The Paper Handlers filed a motion to amend the description of worktasks in dispute to include"the movement and delivery of imprinted news-print . . . which includes the loading of said rolls of newsprint onto dolliesfor delivery to the press."We find it unnecessary to rule on said motion inview of our disposition of this proceeding and because the record herein367C. Contentions of the PartiesThe Paper Handlers claims that the disputed workshould be awarded to the employees it represents byvirtue of its collective-bargaining agreement with theEmployer which gives them jurisdiction over deliveryof newsprint "to and from the presses." The PaperHandlers also argues that area and industry practicefavor award of the work to paperhandlers.Both the Employer and the GAIU contend thatthe disputed work should be awarded to feeders rep-resented by the GAIU. They argue that such anaward is indicated by the Employer's past practice,the Employer's assignment of the disputed work, andthe efficiency and economy of operations whichwould result from such an award.D. Applicability of theStatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated andthat there is no agreed-upon method for voluntarysettlement of the dispute.As tothe latter, the recorddoes not show the existence of any private means ofadjustment of the dispute?As set forth above,representativesof the GAIUthreatened on two occasions to shut down the Em-ployer if the work in dispute were not assigned to theGAIU. Accordingly,we are satisfied that there isreasonable cause to believe that a violation of Sec-tion 8(b)(4)(D) has occurred and that the dispute isproperly before us for determination.E.Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various relevant factors.1.Collective-bargaining agreementsThe collective-bargaining agreement between theEmployer and the Paper Handlers defines the juris-diction of paperhandlers to include "stripping andpreparing rolls of newsprint both printed and un-printed and delivery to and from the presses." How-ever, delivery of newsprint "to the presses" is not amakes clear that the dispute involves the pushing of rolls of newsprint ontothe Harris-Cottrell dolliesThe only questioninvolves how far along thetrench the handlingof the paperisclaimedby thePaper Handlers3The Paper Handlers submitted evidence of internalAFL-CIOchargeswhich it brought againstthe GAIU.However, no evidence shows that theEmployer, anecessary party to any voluntarysettlement,had agreed to anysuchprocedure. In fact,the evidenceshows, to the contrary,that the Em-ployerisnot aparty to any voluntary disputesettlement procedure. 368DECISIONSOF NATIONAL LABOR RELATIONS BOARDprecise term, especially in the context of theEmployer's operations. In taking rolls of newsprintto the Urbanite and Suburbanpresses, the paperhan-dlers line up the stripped rolls near where the rollsare put onto the press reels.On one of the presses thepaper is left across an aisle or corridor from the past-ers or reels.On both the Urbanite and Suburbanpresses, pressmen, not paperhandlers, put the paperrollson turntables and dollies, as necessary, andmove the rolls the final distance to the reels. Forthese reasons, the collective-bargaining agreement,contrary to the Paper Handlers contention, does notfavor award of the disputed work to paperhandlers.5.Economy and efficiencyThe Employer's president testified without contra-diction thatassignmentof the disputed work to pa-perhandlers would require the Employer to hire anadditional paperhandler so that someone would be inthe immediate vicinity to supply the press with news-print.He also testified that assignment of the work toemployees represented by GAIU would not requirean additional employee because feeders, who werepresent to load and check the pressreels,could dothe work. This factor favors award of the work indispute to employees represented by GAIU.2.EmployerassignmentThe Employer's assignmentof the disputed workto employees representedby the GAIU, prior to theactual operationof the Harris-Cottrell press, favorsaward of the work to such employees.3.Area and industry practiceThe evidence on area and industry practice is in-conclusive. The Paper Handlers introduced evidenceto show that employees it represents handled news-print on dollies on a track at a St. Louis, Missouri,newspaper. However, the record shows that the oper-ation was significantly different in that it involved apowered dolly on a track many times as long. In ad-dition, the unions involved in this dispute are not thesame as at that newspaper. The Paper Handlers alsointroduced evidence with respect to a Minnesotanewspaper. Not only is that company in a differentgeographic area but the testimony was spotty and theoperations of that company not well described or, soit appears,well remembered.4. Skills and safetyThe record shows that only minimal skills are re-quired to perform the work in dispute. Either groupof employees can perform the work safely.ConclusionsUpon the entire record, and after full consider-ation of all relevant factors here involved, we findthat employees represented by the GAIU are entitledto perform the work in dispute. This award is sup-ported by the Employer's assignment of the work indispute and by the economy and efficiency of opera-tions which would result if the feeders rather than thepaperhandlers perform such work. In making thisaward, we are assigning the work to employees repre-sented by the GAIU rather than to that organizationitselfor its members. Our present determination islimited to the particular dispute which gave rise tothis proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and on the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board herebymakes the following Determination of Dispute:Employees of Mid-America Printing Company, awholly owned subsidiary of Daily Record Company,who are represented by Graphic ArtsInternationalUnion, Local Union No. 505, AFL-CIO-CLC, areentitled to perform the disputed work loading rolls ofnewsprint onto dollies in the vicinity of the Harris-Cottrell 1660 press at the Employer's St. Louis, Mis-souri, plant.